                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ALPHONSO VERNELL FRAZIER                  )
II,                                       )
                                          )                  8:18CV539
                    Plaintiff,            )
                                          )
             v.                           )             MEMORANDUM
                                          )              AND ORDER
THE CITY OF OMAHA POLICE                  )
DEPARTMENT, et al.,                       )
                                          )
                    Defendants.           )
                                          )

      This matter is before the court on Plaintiff’s Motion for Leave to Appeal in
Forma Pauperis. (Filing No. 11.) Plaintiff filed a Notice of Appeal (filing no. 10) on
May 20, 2019. Plaintiff appeals from the court’s Memorandum and Order and
Judgment dated April 23, 2019 (filing nos. 8 & 9), in which the court dismissed this
matter without prejudice for failure to prosecute this matter diligently and for failure
to comply with this court’s orders.

      As set forth in Federal Rule of Appellate Procedure 24(a)(3):

             (a) Leave to Proceed in Forma Pauperis . . .

                    (3) Prior Approval. A party who was permitted to proceed
                    in forma pauperis in the district-court action, or who was
                    determined to be financially unable to obtain an adequate
                    defense in a criminal case, may proceed on appeal in forma
                    pauperis without further authorization, unless:

                           (A) the district court—before or after the notice of
                           appeal is filed—certifies that the appeal is not taken
                           in good faith or finds that the party is not otherwise
                           entitled to proceed in forma pauperis and states in
                          writing its reasons for the certification or finding . . . .

     The court finds that because Plaintiff proceeded IFP in the district court, he may
now proceed on appeal in forma pauperis without further authorization.

     IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to Appeal in
Forma Pauperis (filing no. 11) is granted.

      DATED this 21st day of May, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge




                                            2
